DETAILED ACTION
Claims 1-20 are pending in this action and are subject to an election/restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121:
Claims 1-10, drawn to a system, classified in G06Q30/0601.
Claims 11-17, drawn to a method, classified in G06Q30/0601.
Claims 18-24, drawn to a system, classified in G06Q30/0601.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related system and method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operations, functions, and effects. While both inventions related to a user obtaining an item, invention I functions primarily to select give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database, whereas invention II functions to, in response to the predetermined duration, graphically varying a presentation of the image of the item being presented by visually conveying to the user that the ability to reject the item being presented and view the next item in sequence will end at the end of the predetermined duration unless the user rejects the item being presented. The distinctions are further identified in the dependent claims. 

	Inventions I and III are directed to related systems. While both inventions related to a user obtaining an item, invention I functions primarily to select give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database, whereas invention III functions to receive at least some images of the get-items in a predetermined sequential order based on at least one behavioral mechanic process configured to adjust a recommended presentation of the get-items in response to at least some user input selections associated with the user behavior. The distinctions are further identified in the dependent claims. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

	Inventions II and III are directed to related method and system. While both inventions related to a user obtaining an item, invention I functions primarily to, in response to the predetermined duration, graphically vary a presentation of the image of the item being presented by visually conveying to the user that the ability to reject the item being presented and view the next item in sequence will end at the end of the predetermined duration unless the user rejects the item being presented, whereas invention III functions to receive at least some images of the get-items in a predetermined sequential order based on at least one behavioral mechanic process configured to adjust a recommended presentation of the get-items in response to at least some user input selections associated with the user behavior. The distinctions are further identified in 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625     

/RESHA DESAI/Primary Examiner, Art Unit 3625